Warner, Chief Justice.
The defendant was indicted for a misdemeanor in having and carrying about his person a pistol concealed, in violation of the 4454th section of the Code. On the trial of the case the jury found defendant guilty. A motion was made for a new trial on the several grounds specified in the record, which was overruled by the Court and defendant excepted. There was no error in the refusal of the Court to allow the witness to testify as to the motive of the defendant, in putting his pistol in his pocket. The witness could legally only testify as to facts, and it was a question for the jury to determine what were the motives of the defendant, from the facts proved by the witness. In view of the evidence disclosed in the record, there was no error in the charge of the Court to the jury. In our judgment there is sufficient evidence in the record to sustain the verdict, and the motion for a new trial was properly overruled. The practice of carrying concealed weapons *295is a great evil, which the law pi’ohibits, and the Courts and juries should rigidly enforce the law against all who violate it.
Let the judgment of the Court below be affirmed.